Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11-13, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being Xiao (WO2019056316).
Regarding claim 1, Xiao teaches a  fixing module for fixing a push button 12 or emergency stop button or rotary actuator  of a control and signaling device, wherein the fixing module is constructed from a top housing part 52 and a bottom housing part 51, each of the top housing part and the bottom housing part including: a cuboidal structure including a top side, an underside and four side parts connecting the top side to the underside, a concentric passage opening (5222, 5122) in both the top housing part and the bottom housing part (paragraph 78 of enclosed translation), wherein, on the top side of the bottom housing part, a material 31 extending at least partially in a plane and including a grounding function is formed (annotated Fig. 1 and paragraph 76).  
Regarding claim 9, Xiao teaches a fixing module for fixing a push button 11 or emergency stop button or rotary actuator of a control and signaling device, the fixing 
Regarding claim 2, Xiao teaches the fixing module wherein the material 31 extending at least partially in the plane and including a grounding function is a grounding foil (Fig. 1 and paragraph 76).  
Regarding claims 3 and 13, Xiao teaches the  fixing module wherein the material 31 extending in the plane of the top side of the bottom housing part includes a plurality of layers (two layers 31 positioned opposite sides, see Fig. 1).  
Regarding claim 7, Xiao teaches the fixing module wherein the material 31 extending in the plane of the top side of the bottom housing part is configured such that grounding of electric currents that flow through metal components in the housing of the fixing module is formed via at least one contact point (Fig. 1 and paragraphs 74-75).  
Regarding claim 8, Xiao teaches the fixing module wherein one housing part (51, 52), of the housing parts, is manufactured from plastic and another housing part 53, of the housing parts, is manufactured from metal (Fig. 1 and paragraph 59).
Regarding claim 11, Xiao teaches a push button 12 or emergency stop button or rotary actuator comprising the fixing module of claim 1 (Fig. 1).  
Regarding claim 12 and 18, Xiao teaches a control and signaling device having a push button 12 or emergency stop button or rotary actuator and at least one switch element, wherein the push button or emergency stop button or rotary actuator and the at least one switch element are mounted on the fixing module of claim 1 (Figs. 1 and paragraph 93).  
Regarding claim 17, Xiao teaches a push button 12 or emergency stop button or rotary actuator comprising the fixing module of claim 9 (Fig. 1).  

    PNG
    media_image1.png
    777
    826
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Regarding claims 4 /14, Xiao teaches the  fixing module wherein the material extending in the plane of the top side of the bottom housing part is arranged on the top side of the bottom housing part in a positionally stable manner (Figs. 1 and 7). Xiao does not teach the use of adhesive layer to secure the material on the housing.  However,  the patentability of a product does not depend on its method of production as long the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)




Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Kim (KR 20090118302).
Regarding claims 5/15, Xiao does not teach the material containing a polymer layer. However, Kim teaches a method of using grounding material that contains a polymer (see the Abstract of the enclosed translation). It would have been obvious to .

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Gratke (US. Pat. 4,876,461).
Regarding claims 6/16, Xiao does not teach the material containing a graphite layer.  However, Gratke teaches a method of using grounding material that contains a graphite (col. 10, lines 20-40). It would have been obvious to one having ordinary skill in the art at the time of the invention to form a grounding material that contains a graphite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Dai (CN103578822).
Regarding claim 10, Xiao does not teach the electrically conductive component being a spring element.  However, Dai teaches a similar switch device that uses a spring element 332 to ground a circuit board or function as grounding element (paragraph 17 of the enclosed translation). It would have been obvious to one having . 
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, the prior art fails to teach or show, alone or in combination, the claimed device further comprising a holding device for the push button including a snap ring on the top side of the bottom housing part that surrounds the concentric passage opening, and a pinion that protrudes through the top housing part.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AHMED M SAEED/Primary Examiner, Art Unit 2833